Citation Nr: 0335268	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-17 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's countable income is excessive for 
purposes of payment of improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDING OF FACT

The veteran's countable annual income for VA purposes is in 
excess of the maximum annual income limitation for improved 
pension benefits for a veteran with one dependent.


CONCLUSION OF LAW

The veteran's countable income is excessive for payment of 
improved pension benefits.  38 U.S.C.A. § 1521(a), (b) (West 
2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to this appeal, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the 
appellant is required to comply with the notice and duty to 
assist mandated by 38 U.S.C.A. § 5103A (West 2002).  The 
veteran was notified by the RO in May 2002 that his claim had 
been denied because his income was excessive for VA pension 
purposes.  The RO also issued a statement of the case in 
September 2002, notifying the veteran of the law and 
regulations implementing the VCAA and governing pension 
eligibility, to include the legally prescribed annual income 
limitations.  He has been advised of the evidence considered 
in connection with his appeal, as well as the evidence 
potentially probative of the claim, and has been afforded an 
opportunity to submit additional evidence and argument in 
support of his claim.  The RO advised the veteran regarding 
the listing of any unreimbursed medical expenses and, in 
September 2002, contacted him by phone and confirmed that the 
veteran and his wife were living together and have since the 
date of his claim.  The veteran has not alleged that further 
action on the part of VA is required by the VCAA or 
otherwise.  Under these circumstances, the Board finds that 
the veteran is not prejudiced by the Board's consideration of 
the merits of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The appellant contends that he is disabled and cannot walk, 
bend, or sit for more than one hour at a time and, as such, 
he is entitled to improved pension benefits.

Improved (nonservice-connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002).

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
allowable pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23 (2003), as changed periodically and reported in the 
Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3) (2003).  The MAPR is periodically increased from 
year to year.  38 C.F.R. § 3.23(a).  The maximum rates for 
improved pension shall be reduced by the amount of the 
countable annual income of the veteran.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23(b).

In addition, payment of a veteran's pension shall be denied 
or discontinued based upon consideration of the annual income 
of the veteran, the veteran's spouse, and the veteran's 
children.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 
3.274 (2003).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 1503(a) 
(West 2002); 38 C.F.R. § 3.271(a) (2003).  Social Security 
income is not specifically excluded under 38 C.F.R. § 3.272, 
nor is the income of a spouse.  Such incomes are therefore 
included as countable income.  Medical expenses in excess of 
five percent of the MAPR, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii) (2003).

It is undisputed that the veteran had more than 90 days of 
active military service.  In his March 2002 VA Form 21-526, 
the veteran noted that he was married and had no children in 
his custody.  He reported income received by his spouse as 
$50,029.68.   The veteran reported no unreimbursed medical 
expenses, which might reduce his countable income.  The 
veteran checked a box on his application form, indicating 
that he did not live with his wife even though they lived at 
the same address.  When contacted by phone in September 2002, 
the veteran stated that he and his wife were living together 
and have done so since the date of his claim to the present.  
Accordingly, the veteran's countable annual family income was 
$50,029.68.

Effective December 1, 2001, the MAPR was $12,516 for a 
veteran with one dependent and effective December 1, 2002, 
the MAPR was  $12,692.  67 Fed. Reg. 36,671-74 (May 24, 
2002); 68 Fed. Reg. 5342-45 (Feb. 3, 2003).

Accordingly, although very sympathetic to the veteran's 
claim, the Board concludes that the veteran's countable 
annualized family income is excessive for the receipt of 
improved pension benefits.  38 U.S.C.A. §§ 1503, 1521; 38 
C.F.R. §§ 3.3(a)(3), 3.23(a)(1), 3.271, 3.272.  The law in 
this case is dispositive; therefore, the appellant's claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in cases where the law, and not the evidence, is 
dispositive, the VCAA is not applicable to the appeal.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  As such, no 
further action is required pursuant to the VCAA.


ORDER

The appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



